Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 7-10 are allowed. The prior art of record fails to disclose the feature wherein, based on the selected cell being in the plurality of candidate cells in the handover-related information, a connect to the selected cell is performed using the contention- free random access resource in the handover-related information, and wherein, based on the selected cell not being in the plurality of candidate cells in the handover-related information, a radio resource control (RRC) connection re-establishment procedure is performed, as recited in claim 1 and similarly recited in claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johansson et al. (Pub No.: 2013/0242898) and Grant et al. (Pub No.: 2016/0174282) are show systems which considered pertinent to the claimed invention.
Johansson et al. discloses systems and methods that provide improved success rates for connection reestablishments in a cellular communications system are disclosed. Embodiments of a radio access node in a cellular communications system enabling connection reestablishment for a wireless device to a target cell controlled by the radio access node are disclosed. In some embodiments, the radio access node is operative to: (a) perform a wireless device context fetch for a context for the wireless device from two or more candidate source cells of the wireless device in response to a connection reestablishment request from the wireless device and (b) receive a wireless device context from at least one of the two or more candidate source cells of the wireless device in response to 
Grant et al. discloses a method of failure event reporting for initial connection setup failure is proposed. In one embodiment, a UE first camps in RRC_IDLE mode in a cell served by a base station. The UE then detects a connection setup failure when performing a random access channel (RACH) procedure with the base station in an RRC connection attempt. The UE records a failure event report when the RACH procedure fails. Later, the UE transmits the failure event report to the network in RRC_CONNECTED mode. The failure event report comprises information that refers to the earlier RRC connection attempt. The failure event report also comprises available location information or available mobility measurements at the time the initial connection setup failure occurs. Based on the failure event report, the network can adopt corrective actions accordingly to mitigate the failure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/KAN YUEN/Primary Examiner, Art Unit 2464